                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        : 3:17-CR-00258
                                        : (Judge Mariani)
                 v.                     :
                                        :
LARRY GILLIAM                           :

       GOVERNMENT’S MOTION FOR RECONSIDERATION


     The United States of America, by and through counsel, UNITED

STATES ATTORNEY DAVID J. FREED, and Todd K. Hinkley,

Assistant United States Attorney, respectfully requests this Honorable

Court reconsider the Court’s Order and Memorandum Opinion dated

August 7, 2020. Doc. 103.

     Statement of the Facts

     The defendant, Larry Gilliam filed a Motion to Suppress Physical

Evidence on June 4, 2018. Doc. 36. The same was accompanied by a

brief in support. Doc. 37. Thereafter on July 18, 2018, the Government

responded by filing a brief in opposition. Doc. 40. Gilliam filed a reply

to the brief in opposition, and by Order dated November 9, 2018, the

Court directed Gilliam to file a supplemental brief in support of his

motion to specifically address his request for a hearing pursuant to

                                    1
Franks v. Delaware, 438 U.S. 154 (1978). Doc. 42. Gilliam complied on

December 7, 2018. Doc. 45. The Government filed a brief in opposition

on March 27, 2019. Doc. 53.

      A suppression hearing was held July 23, 2019, at the conclusion of

which the Court requested counsel file supplemental briefs within 28

days of the publication of the suppression hearing transcript. The

parties thereafter filed supplemental briefs, the Government on October

7, 2019 (Doc. 96), and in response the defense on November 4, 2019

(Doc. 102).

      The Court issued an order granting the defendant’s Motion to

Suppress on August 7, 2020, (Doc. 104) accompanied by a Memorandum

of Opinion (Doc. 103).

      Motion for Reconsideration

      As more particularly described in the accompanying brief in

support, the Government respectfully moves the Court to reconsider its

decision, citing clear error of law or fact:

      A. Contrary to the finding of the Court, the Government provided
         specific argument, based on evidence in the record to support
         the proposition that adult individuals living in a house where a
         dangerous drug may be present gives rise to a “true emergency”
         in Fourth Amendment Terms.


                                       2
     B. The Court’s credibility findings and determination that
        Government law enforcement witnesses were “less than
        credible” is unsupported by the record, and overlooks evidence
        to the contrary.

     C. The Court’s determination that the affidavit of probable cause
        to search the residence was misleading due to material
        omissions is not supported by the record.

     Wherefore the Government respectfully requests this Honorable

Court reconsider its ruling that the police officers’ belief that an

exigency existed was not reasonable, and reverse its ruling that

suppressed the evidence seized from the residence.


                                   Respectfully submitted,

                                   DAVID J. FREED
                                   United States Attorney

                                   /s/ Todd K. Hinkley
                                   Todd K. Hinkley
                                   Assistant United States Attorney
                                   PO Box 309
                                   Scranton, PA 18501-0309
                                   Tel: (570) 348-2800




                                      3
                     CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on this 21st day of August

2020, I caused the foregoing


       GOVERNMENT’S MOTION FOR RECONSIDERATION


was electronically filed, and served via ECF on Counsel for the
Defendant, Elliot A. Smith, Esquire.
                                         /s/ Todd K. Hinkley
                                         Todd K. Hinkley
                                         Assistant U.S. Attorney




                                    4
                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          :   NO. 3:CR-17-258
                                  :
          v.                      :   (JUDGE MARIANI)
                                  :
LARRY GILLIAM,                    :   (ELECTRONICALLY FILED)
        Defendant                 :


                   CERTIFICATE OF NON-CONCURRENCE

     I, Todd K. Hinkley, hereby certify that Elliot A. Smith, Esquire,

counsel for defendant does not concur in the within Motion For

Reconsideration.




Date: August 21, 2020           /s/ Todd K. Hinkley
                                Todd K. Hinkley
                                Assistant United States Attorney




                                  5
